Citation Nr: 1818483	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM II), to include as due to in-service herbicide agent exposure.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to in-service herbicide agent exposure. 

3.  Entitlement to service connection for hypertension, to include as due to in-service herbicide agent exposure or as secondary to a service-connected disability.

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was most recently before the Board in March 2015 when it was remanded for additional development.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  DM II did not manifest in service, within the one year presumptive period, or for many years thereafter, and is not otherwise related to service.

3.  CAD did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

4.  Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, to include a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for DMII, to include as due to in-service herbicide agents exposure are not met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for CAD, to include as due to in-service herbicide agents exposure are not met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension, to include as due to in-service herbicide agents exposure or as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

In addition, the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records and post-service treatment records have been obtained and associated with his claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Veteran was also offered the opportunity to testify before the Board, but he declined.  Thus, the Board finds that all necessary development has been accomplished. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including DM II and CAD may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 116(f); 38 C.F.R. §§ 3.307(a), 3.309(e). Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  DM II and CAD are included in this list.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586 -57589 (1996).  As hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e), the herbicide agents presumptive provisions of 38 C.F.R. § 3.307 do not apply as to that disability.

Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran seeks service connection for DM II, CAD, and hypertension.  His service treatment records, to include his September 1970 service separation examination report, are silent for any complaints, findings, treatment, or diagnosis related to DM II, CAD, and hypertension.  His post service treatment records also show that DM II, CAD, and hypertension were not diagnosed until many years after the Veteran's separation from service.  Specifically, the Veteran's VA Medical Center (VAMC) records indicate that DM II was diagnosed in 1994/1995 (over 20 years after service).  CAD and hypertension were diagnosed in June 2001 (over 30 years after service).  There is no evidence that the Veteran's current DM II, CAD, and hypertension manifested in service or to a compensable degree in the first year following his separation from active duty service.  Consequently, service connection for DM II, CAD, and hypertension on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112), is not warranted.  

Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from DM II, CAD, and hypertension continuously since service.  38 C.F.R. § 3.303(b).  Rather, he believes that his DM II, CAD, and hypertension are the result of exposure to herbicide agents (including Agent Orange) in service.  

At the outset, it is noteworthy that the Veteran's service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam," or that he served in a Korean or Thai unit exposed to herbicide agents (and was thus exposed to any herbicide agents, including Agent Orange).  In fact, the Veteran does not admit that he had service in Vietnam within the meaning of 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  Thus, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  38 C.F.R. §§ 3.307(a)(6).  Rather, in the course of his appeal, he asserted that his claimed disorders are related to exposure to herbicide agents while he was docked in Guam and the Philippines (Subic Bay and Clark Air Force Base), stationed aboard the USS Samuel Gompers.  

In this regard, the Veteran's military personnel records indicate that he was stationed aboard the USS Samuel Gompers (destroyer class) from July 1967 to October 1970.  The Joint Services Records Research Center (JSRRC) also provided a Defense Personnel Records Information Retrieval System (DPRIS) response verifying that the USS Samuel Gompers traveled to Subic Bay, Philippines during the Veteran's service period.  The Board notes that, while there is no documentary evidence showing that the USS Samuel Gompers docked in Guam, the Board finds the Veteran's lay statements that he spent time in Guam credible.  

Nevertheless, the applicable Department of Defense (DoD) list does not indicate that herbicide agents were used or stored in Guam, Clark Air Force Base, or Subic Bay, Philippines.  See Herbicide Tests and Storage Outside the U.S., available at www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/outside-vietnam.asp (last visited March 6, 2018).  Moreover, the DoD Compensation Service indicated that there was no location on the Philippine Islands where Agent Orange was used, tested, stored, or transported.  See August 2017 Email Correspondence.  The DoD indicated further that Clark Air Force Base was not on the Agent Orange supply line, which went directly from storage at Gulfport Mississippi to South Vietnam via merchant ship.  Id.  

Additional research by JSSRC provided that, for the period the Veteran was aboard the USS Samuel Gompers and docked in Subic Bay (1968 and 1970), Agent Orange or other tactical herbicides were not used, sprayed, tested, disposed of or stored at Subic Bay.  See April and June 2017 DPRIS Response.  Further, JSRRC determined that Agent Orange or other tactical herbicides were not used, sprayed, tested, disposed of or stored in Guam during the 1970s.  Id.  

The Board notes that the USS Samuel Gompers was included on the list of ships titled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," as a ship that docked to shore or pier in Vietnam.  Available at www.benefits.va.gov/compensation/docs/shiplist.docx (last visited March 6, 2018).   However, such dockings were dated in April 1972, after the Veteran's service period.  

Moreover, although the Veteran did not specifically contend that he was exposed to herbicide agents aboard the USS Samuel Gompers, the Board emphasizes that claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).  

The Board has considered specifically the Veteran's lay statements that, when he was docked at Subic Bay, Agent Orange was being shipped from New Zealand to Subic Bay; that Agent Orange containers were being stored in containers on the dock and were stored at Clark Air Force Base; and that the water supply was contaminated due to buried supplies of Agent Orange.  The Veteran also indicated that he spent a lot of time in Guam and Agent Orange was stored and buried there as well.  Nonetheless, the Board finds that the Veteran is not competent to state the specifics of chemicals that may have contaminated drinking water or may have been transported/stored in containers at the dock in Subic Bay, at Clark Air Force Base, or in Guam.  Significantly, the Veteran has not otherwise demonstrated how he obtained personal knowledge that herbicide agents were present in these places.  As such, the Veteran's assertions are insufficient to establish actual exposure to tactical herbicide agents in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Although the Veteran submitted online articles regarding toxic waste and contamination in Subic Bay and indicating that New Zealand sent Agent Orange to the U.S. base in the Philippines, the Board assigns this evidence little to no probative value.  The Board observes that treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a)(1).  However, in this case, the records submitted are speculative and do not specifically relate to the Veteran's particular case.  In this regard, the article regarding toxic waste and contamination does not describe dates of contamination and speculates as to the health effects caused by such contamination.  The articles regarding New Zealand's transportation of Agent Orange are also generalized in nature.  In other words, they generally indicate that chemicals were transported from New Zealand to Subic Bay, but consider none of the specific facts in the Veteran's case and do not otherwise show that the Veteran was exposed to herbicides while serving aboard the USS Samuel Gompers, docked in Guam, or in the Philippines.  As such, the Board places little weight on these submissions, and they are outweighed by other evidence of record outlined above.

Simply stated, the claims folder contains no competent evidence that the Veteran's DM II, CAD, and hypertension are in any way related to his service, to include the purported in-service exposure to herbicides.  As discussed herein, the claims folder contains no competent evidence that the Veteran was exposed to herbicide agents during service.  The Board acknowledges that the Veteran also asserts that his hypertension was either caused or aggravated by DM II, under a theory of secondary service connection.  However, as explained above, service connection is not warranted for DM II on any basis.  Thus, as a matter of law, service connection for hypertension cannot be warranted on a secondary basis to DM II (e.g., as secondary to DM II). 



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for DM II, to include as due to in-service herbicide agents exposure, is denied.

Service connection for CAD, to include as due to in-service herbicide agents exposure, is denied. 

Service connection for hypertension, to include as due to in-service herbicide agents exposure, or as secondary to a service-connected disability, is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


